Citation Nr: 0812065	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-27 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1971 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied the 
veteran's claim seeking entitlement to a TDIU due to service-
connected disabilities.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

The duty to assist includes obtaining medical and employment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total (100 percent), 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one service-
connected disability, it shall be ratable as 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a) 
(2007).  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.

The veteran has the following service-connected disabilities: 
headaches (10 percent disabling), right upper extremity 
radiculopathy (10 percent disabling), left upper extremity 
radiculopathy (10 percent disabling), degenerative disc 
disease of the lumbosacral spine (10 percent disabling), and 
degenerative disc disease of the cervical spine (30 percent 
disabling).  His combined rating is 60 percent disabling.  
The veteran fails to meet the schedular requirements for TDIU 
as his service-connected disabilities fail to combine to 70 
percent, and no single disability is rated as 60 percent 
disabling.

Nevertheless, for those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may also be assigned when 
a veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).

In the present appeal, the veteran has submitted the results 
of a January 2005 evaluation by his private physician, E. M. 
Gutman, M.D., who stated that he does not feel that the 
veteran is capable of gainful employment based on his 
service-connected degenerative musculoskeletal conditions.

The Board has a duty to evaluate the medical evidence in the 
file.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In 
this instance, three factors prevent the Board from granting 
the veteran's claim for TDIU benefits solely on the basis of 
Dr. Gutman's evaluation.  First, Dr. Gutman identifies 
himself as a specialist in psychiatric medicine, but his 
opinion that the veteran is incapable of gainful employment 
is based on his evaluation of the veteran's musculoskeletal 
disabilities, which fall outside of the realm of psychiatry.  
Where, as here, the Board is evaluating the competence of a 
medical opinion, it may consider the physician's expertise.  
Black v. Brown, 10 Vet. App. 279, 284 (1997); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Second, Dr. Gutman's 
statements regarding the veteran's history contain 
inaccuracies.  Specifically, on page two of his report, Dr. 
Gutman states that the veteran originally had a 12 percent 
disability rating, and currently has a 70 percent disability 
rating.  The Board finds that, based on a September 1986 
rating decision, the veteran originally had a 20 percent 
disability rating, and that, based on a November 2004 rating 
decision, the veteran currently has a 60 percent disability 
rating.  Third, although Dr. Gutman states that the veteran 
is not capable of securing and following a substantially 
gainful occupation, he also states at page six of his report 
that the veteran does conduct inspections of his real estate 
properties, and collects the rent payments therefrom.  The 
veteran's self-employment in property management is one more 
factor suggesting that TDIU should not be granted solely on 
the basis of Dr. Gutman's opinion.

The VA has a duty to provide a veteran with a VA examination 
when (1) the claimant has a current disability, or persistent 
or recurrent symptoms of disability, and (2) the disability 
or symptoms may be associated with the claimant's active 
service, but (3) there is insufficient medical evidence for 
the VA to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2).  Since there is insufficient medical evidence to 
make a decision on the claim, this case is remanded so that 
the veteran can receive a VA examination to determine whether 
he is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.

The Board requests that the examiner distinguish, if 
possible, the impact of the veteran's service-connected 
disabilities on his capacity to secure and follow a 
substantially gainful occupation from the impact of the 
veteran's non-service-connected disabilities, which currently 
include his mental disorders and the results of his quadruple 
bypass.

Presently, the most recent treatment records contained in the 
claims file are dated September 2006.  On remand, the RO 
should ask the veteran to identify any health care providers 
who have treated him for his disabilities, and attempt to 
obtain relevant treatment records from September 2006 to the 
present.

The RO should also obtain the veteran's social security 
records and associate them with the claims file.

Additionally, the Board notes that the veteran's claims file 
contains at least two rating decisions which are 
insufficiently documented.  Specifically, rating decisions 
dated August 2006 and November 2006 appear on white rather 
than blue paper, and contain only parts of the decisions.  
The November 2006 rating decision is particularly 
significant, because it appears to contain an increase in the 
veteran's disability rating for his headaches, from 10 
percent disabling to 50 percent disabling, but does not 
include the page which shows the veteran's updated cumulative 
disability rating.  Without the full rating decision, the 
Board has relied in this remand on the 10 percent rating 
listed in the most recent complete rating decision in the 
record, from November 2004.  On remand, the RO should 
associate all of the veteran's rating decisions, in their 
entirety, with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development necessary 
to comply with 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In particular, 
VA must send the appellant a corrective 
notice, that: (1) explains the information 
or evidence needed to establish 
entitlement to a TDIU, including what is 
needed to establish an effective date, if 
the claim is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); (2) informs him of what 
he needs to provide; (3) what information 
VA has or will provide; and (4) requests 
or tells the appellant to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that VA has complied 
with VA's duties to notify and assist a 
claimant.

2.  Obtain the veteran's VA medical 
records from September 2006 to the 
present.

3.  Ask the veteran to identify all 
private health care providers that have 
treated him for his service-connected 
disabilities, and attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, obtain the records, 
if any, from January 2005 to the present.  
If records are unavailable and future 
attempts to retrieve the records are 
futile, please have the health care 
provider so indicate.

4.  Obtain from the Social Security 
Administration a copy of any decision that 
was made on a claim for Social Security 
disability benefits awarded, as well as 
the medical records relied upon concerning 
any determination rendered.  All efforts 
to obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

5.  Associate the veteran's complete 
rating decisions from August 2006 and 
November 2006, and any additional ratings 
decisions not in the claims file, with the 
claims file.

6.  After completion of the above, the 
veteran should be scheduled for orthopedic 
and neurological examinations, by 
appropriate specialists, to evaluate 
whether the veteran is able to secure and 
follow a substantially gainful occupation 
in light of his service-connected 
disabilities (headaches, right upper 
extremity radiculopathy, left upper 
extremity radiculopathy, degenerative disc 
disease of the lumbosacral spine, and 
degenerative disc disease of the cervical 
spine).  The examiners should distinguish 
the impact of the veteran's service-
connected disabilities on his capacity to 
secure and follow a substantially gainful 
occupation from the impact of the 
veteran's non-service-connected 
disabilities, which currently include his 
mental disorders and the results of his 
quadruple bypass.  All necessary tests and 
studies should be conducted in order to 
assess the current status of the service-
connected disabilities.  The claims folder 
must be made available to and be 
thoroughly reviewed by the examiners in 
connection with the examinations.  The 
examiners must indicate in the examination 
reports that the claims folder was 
reviewed.  Following a review of the 
veteran's medical records and history, the 
examiners should discuss all relevant 
medical evidence/findings regarding the 
service-connected disabilities.  The 
examiners should indicate whether the 
veteran is unemployable due to his 
service-connected disabilities.  The 
examiners should clearly state the 
rationale(s) for any opinion expressed.  
If any requested opinion cannot be given, 
the examiners should state the reason why.

7.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the AOJ should 
readjudicate the issue of entitlement to 
TDIU.  All applicable laws and regulations 
should be considered.  The AOJ should 
include a determination as to whether 
referral for an extraschedular rating is 
warranted.  The readjudication must 
include a written determination as to 
whether a referral to VA's Under Secretary 
for Benefits or the Director, VA's 
Compensation and Pension Service, is 
warranted.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case that 
summarizes the pertinent evidence and 
fully cites the applicable legal 
provisions.  They should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  By this action, the Board intimates no opinion as to 
the ultimate disposition warranted in this case.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims. 38 C.F.R. § 3.655 (2007).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



